Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 7, 1975, which affirmed the decision of a referee sustaining the initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits on the ground that he lost his employment through misconduct. Claimant, a messenger, was permitted a lunch hour of one hour which was flexible and could be taken at his option. On the day of his discharge claimant was in the office from 11:00 a.m. to 12:00 noon but did not take his lunch period. When he returned from making deliveries at about 3:40 p.m., he told his employer that he had not had lunch and wished to be paid extra because he had missed his lunch. The employer replied that he had ample time to have his lunch and refused to pay him for the extra hour. The board found that claimant became insulted and tossed the deliveries on the supervisor’s desk and would not make the deliveries. He was discharged because he had refused to go out on the deliveries. The record contains substantial evidence in support of the board’s findings. Decision affirmed, without costs. Koreman, P. J., Greenblott, Main, Herlihy and Reynolds, JJ., concur.